Best, C.
At the September term, 1880, of the Floyd Circuit Court, the following bill of expenses was submitted to the judge of said court for allowance:
“Floyd county, to John B. Mitchell, Clerk, Dr.
“ Clerk’s bill of expenses for the September term of the Floyd Circuit Court:
“ 1. To making up dockets, 291 cases @ 60c .... $174.60
“ 2. To report of letters of administration and guardianships issued in vacation, and entering same . 15.00
“ 3. To report wherein reports are due in estates and guardianships............... 25.00
*400■“ 4. To reports wherein inventories are due in estates 20.00
“5. To issuing grand jury subpoenas (100@8e) . . 8.00
“ 6. To issuing venire for grand and petit jurors . . 1.00
■“ 7. To entering on record grand jury reports of indictments returned into court (9@50c)..... 4.50
■“ 8. To recording indictments (26@50c)..... 13.00
“9. To entering and certifying to auditor grand jury reports on jail............... 2.00
“ 10. To entering court allowances (4@50c) .... 2.00
“11. To copying and certifying court allowances to auditor.................. 14.00
'“ 12. To services rendered in State cases lost by State 100.00
'“ 13. To postal expenses............ 6.00
“14. To express charges............ .50
$385.60
“ I certify the above to be correct.
“ J. B. Mitchell, Clerk.”
The court, after an examination of the claim, allowed the 5th, 14th, and $1 of the 11th item, and refused to allow the residue, to ydiich refusal the appellant excepted. From this •order this appeal is taken, and the error assigned is the refusal of the court to allow and order paid the residue of appellant’s claim.
No evidence was offered in^support of appellant’s claim, and no finding was made that appellant had rendered the services or expended the money mentioned in his statement. In this condition of the record, no question is presented. In the absence of a showing or a finding, the questions sought to be raised are mere abstract questions.
For these reasons, the order made by the court should be affirmed.
Pee Cueiam. — It is therefore ordered, upon the foregoing opinion, that the judgment be and it is hereby in all things affirmed, at the appellant’s costs.